Citation Nr: 0411748	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a mid proximal 
phalanx amputation of the right thumb, currently rated as 30 
percent disabling.  

2.  Whether there was clear and unmistakable error in a 
December 1958 rating decision which assigned a 30 percent 
initial disability rating for a mid proximal phalanx 
amputation of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1955 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office located in Little Rock, 
Arkansas (RO) in November 2002 and January 2003.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is service connected for the amputation of his 
right thumb; specifically, a mid proximal phalanx amputation 
of the right thumb, which has been rated at a 30 percent 
disability rating since 1958.  38 C.F.R. § 4.71a, Diagnostic 
Code 5152 (2003).

A December 2002 letter from the veteran's private physician 
states that the right thumb amputation is so close to the 
proximal base of the proximal phalanx that it is 
"functionally an MCP (metacarpal phalangeal) amputee on this 
digit."

In November 2003 the veteran presented sworn testimony at a 
hearing before the Board.  He testified that there is no bone 
above the point at which the amputation was made.  

In the present case, there is some question as to the exact 
location of the amputation of the veteran's right thumb.  As 
such, another VA examination of the veteran should be 
conducted.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

The case is remanded to the RO for the following development:

1.  The veteran should be accorded the 
appropriate VA examination for an 
amputation of the right thumb.  The report 
of examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
specifically indicate the location of the 
veteran's right thumb amputation and 
indicate if the amputation involves 
metacarpal resection.  The examining 
physician is requested to include a 
diagram of the hand, such as the one found 
at 38 C.F.R. § 4.71, Plate III, and show 
the exact location of the veteran's right 
thumb amputation.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

2.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


